Citation Nr: 0739831	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  07-18 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
post traumatic stress disorder (PTSD).  

3.  Whether the veteran is competent for Department of 
Veterans Affairs purposes.  


REPRESENTATION

Appellant represented by:	Richard C. Slater, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied entitlement to service 
connection for bilateral hearing loss and determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for PTSD.  This matter also 
comes on appeal from a June 2006 rating decision which 
determined the veteran was not competent to handle 
disbursement of VA funds.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

On his June 2007 substantive appeal to the Board (VA Form 9), 
the veteran indicated that he wanted to testify before a 
Veterans Law Judge at a hearing at his local RO.  However, 
the RO certified the veteran's appeal to the Board before he 
was scheduled for his requested hearing.  In fact, it appears 
the Board sent the veteran and his representative a letter 
informing them that a hearing had been scheduled at the 
Central Office in Washington, DC, in December 2007, although 
there is no indication that the veteran requested a Central 
Office hearing.  Regardless, the Board notes the letter sent 
to the veteran regarding the Central Office hearing was 
returned as "undeliverable; unable to forward."  Therefore, 
a remand is required for the scheduling of a hearing in 
accordance with the veteran's request.  See 38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2007).  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing in accordance with the procedures 
set forth at 38 C.F.R. § 20.700(a), 
20.704(a) (2007), as per the veteran's 
request, and as the docket permits.  The 
RO should clarify the veteran's intent 
with regard to whether he desires a Travel 
Board hearing or a video conference 
hearing.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



